DOWDELL, J.
'This is an appeal from a decree of the probate court of Jefferson county on final settlement by the administrator of the estate of one Otis Doss. While a number of exceptions were reserved on the hearing to the rulings of the court, the material question is as to whether one Julia Doss was entitled to take the personal property of the estate, there being no> children.
The statute directs the disposition of the estate of one dying intestate. Code, section 1462, provides as follows: “The personal estate of persons dying intestate as to such estate, after the payment of debts and charges against the estate, is to be distributed in the same manner as his real estate, and according to the same rules; except that the widow, if there are no children, is entitled to all of the personal estate,” etc. The statute makes no exceptions on account of the wife’s conduct, not even in cases of voluntary abandonment by her of the husband. The law as it is written is plain, and it is not within the province of the courts to engraft upon it any exceptions. As long as the marriage relation in law continues, just so long the rights of the wife under this statute exist. The evidence with*262out dispute showed the marriage of Julia and Otis, that they lived together as husband and wife for many years, and up to about four years before the death of Otis, and that the said Otis died leaving no children. On this state of the proof under the statute Julia was entitled as the widow of decedent to all of the personal property of the estate of the decedent intestate after the payment of the debts and charges against the estate.
The evidence offered by appellants tending to show that Julia, after separation from her husband, lived and cohabited with another man, holding herself out as his wife, was properly excluded as being immaterial to the issue. The doctrine of estoppel insisted on by counsel, has no application.
'The competency of the wife to testify to the fact of her marriage with the deceased husband is not affected by the exception contained in section 1794 of the Code. The contest here is between the parties claiming to be distributees of the estate — as t0' whether the appellants are the distributees, or the appellee Julia Doss is the sole 'distributee. The estate of the decedent is not interested in the result of this controversy within the meaning of the statute. — Henry v. Hall, 106 Ala. 84; Snider v. Burks, 84 Ala. 53; Kumpe v. Coons, 63 Ala. 448.
We find no error in the record requiring a reversal of the decree of the court.
Affirmed.